Citation Nr: 1641010	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to a compensable initial rating for a bilateral eye disability (photophobia).

5.  Entitlement to service connection for a skin disability of the left hand.  

6.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2009 to March 2010, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision as to sleep apnea by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina; an August 2014 rating decision as to bilateral eye disability (photophobia) by the RO in Jackson, Mississippi; and an October 2014 rating decision as to PTSD, depression, skin disability of the left hand, and right foot disability by the RO in Des Moines, Iowa.

The Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming The American Legion as his representative in February 2015.  Although this form was technically received after the September 2014 certification of the sleep apnea appeal to the Board, the long delay between certification and transfer to the Board is good cause sufficient to allow the Board to accept the VA Form 21-22 in this case.  38 C.F.R. § 20.1304.  In November 2015, a representative from The American Legion submitted a letter requesting that VA revoke the February 2015 VA Form 21-22 because it was contrary to The American Legion's policy to accept new cases after the VA Form 9 had been submitted.  However, the November 2015 letter does not follow the withdrawal procedure laid out in 38 C.F.R. § 14.631.  Specifically, there is no indication that The American Legion informed the Veteran of their intention to withdraw as his representative.  The Veteran has reasonably been led to believe that The American Legion is his representative, and the Board finds that honoring the November 2015 letter requesting to withdraw would adversely impact the Veteran's interests.  Additionally, the Board notes that another VA Form 21-22 was signed by The American Legion in February 2016, and that The American Legion submitted an informal hearing presentation on the Veteran's behalf in July 2016.  Therefore, the Board recognizes The American Legion as the Veteran's representative in these matters.  

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, service connection for depression, a compensable initial rating for a bilateral eye disability (photophobia), service connection for a skin disability of the left hand, and service connection for a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea is caused by or incurred during active duty military service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   
Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Facts and Analysis

Service treatment records (STRs) from the Veteran's Reserve service indicate that in June 2008, the Veteran indicated that he required more hours of sleep.  He denied sleep problems in the past week in another form from that date, although the Board notes that this denial was in connection with a questionnaire regarding traumatic brain injury (TBI), rather than general sleeping trouble, and that the Veteran also denied experiencing TBI events.  

The Veteran was called to active military service in May 2009, and a May 2009 medical examination does not indicate a diagnosis of obstructive sleep apnea or any other sleep disorder.  In a May 2009 active duty readiness survey, the Veteran denied experiencing any sleep problems.  In February 2010, the Veteran indicated that he was bothered by problems sleeping or still feeling tired after sleeping, but that he had not gone to sick call for treatment.  In March 2010, the Veteran again indicated difficulty getting to sleep.  The Veteran also noted problems sleeping or still feeling tired after sleeping in a September 2010 post deployment assessment.  

The Veteran's March 2010 claim stated that his sleep disorder began in December 2009.  The Veteran described the condition in a July 2010 notice of disagreement, stating that he takes a small nap in the day and is unable to sleep at night, which causes him to feel sluggish.

A sleep study was performed in January 2012.  The study resulted in a diagnosis of moderate obstructive sleep apnea, and the doctor prescribed the use of a CPAP machine.  

A VA examination was conducted later in January 2012.  The examiner indicated that she did not review the Veteran's claims file, but that she did review his VA treatment records.  The examiner noted the diagnosis of obstructive sleep apnea.  The Veteran reported problems getting to sleep while on active duty.  He stated that he ran night missions, and had difficulty sleeping during the day.  He reported getting only 3-4 hours of sleep, and stated that he had no problems sleeping prior to service.  The examiner found that it is at least as likely as not that the Veteran's sleep apnea was incurred in or caused by service.  As rationale, the examiner stated that the Veteran did not have any sleep disorders prior to service, and his service treatment records (STRs) show that he experienced sleep problems while on active duty.  The examiner noted that a sleep study had confirmed a diagnosis of sleep apnea, and found that there was sufficient evidence to conclude that the sleep apnea was incurred while on duty in the service.  

A supplemental VA opinion was requested to discuss the June 2008 indication of requiring more hours of sleep.  A different VA clinician created a February 2012 supplemental opinion, and found that the Veteran's sleep condition was less likely than not related to service.  The clinician found that the Veteran's report of a sleep problem in 2008 indicated that the Veteran's condition preceded active duty.  This clinician also found that the symptoms described by the Veteran in his 2010 notice of disagreement were consistent with poor sleep hygiene, which is not a sleep disorder.  The clinician went on to state that the Veteran had "coincidentally" been diagnosed with obstructive sleep apnea, but that there was no evidence in the record that the condition began in service or within one year of separation because the symptoms reported were not typical signs of obstructive sleep apnea.

In July 2014, the Veteran submitted a statement in which he stated that before active duty, he was energetic and well-rested when he woke up in the morning.  After active duty, he stated that he would feel restless, grouchy, and sluggish after sleeping.  He reported snoring and tossing and turning through the night.  

The February 2012 supplemental opinion is inadequate.  The supplemental opinion found that the June 2008 indication of needing more sleep indicated a pre-existing sleep disorder without providing any diagnosis.  The Board notes that a veteran will be considered to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  Neither the May 2009 pre-deployment health assessment or any other examination in the STRs indicate a pre-existing diagnosis of sleep apnea or any other sleep disorder.  The general finding that the Veteran indicated he needed more sleep prior to June 2008 is not clear and unmistakable (meaning obvious or manifest) evidence demonstrating that obstructive sleep apnea or any other sleep disorder pre-existed service, meaning that the presumption of soundness has not been overcome.  Additionally, the opinion argues both that the June 2008 notation is evidence a pre-existing sleep disorder and that the symptoms discussed in the Veteran's STRs are not symptoms of sleep apnea or any sleep disorder, which is internally inconsistent.  

The Board recognizes that the January 2012 examination is not ideal in that the examiner did not review the claims file.  However, as discussed above, the June 2008 indication of requiring more hours of sleep is not clear and unmistakable evidence of pre-existing sleep apnea, and does not overcome the presumption of soundness.  Therefore, a failure to discuss the notation does not invalidate the probative value of the January 2012 opinion.  The Board also recognizes that the February 2012 clinician disagreed with the January 2012 examiner's conclusion that the evidence is sufficient to find that the Veteran's obstructive sleep apnea was incurred during service, and that the February 2012 clinician did not believe the sleep symptoms in service were evidence of sleep apnea or any other sleep disorder.  

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board allows the Veteran the benefit of the doubt and will accept the January 2012 opinion as sufficient to grant service connection for obstructive sleep apnea.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



REMAND

The Veteran filed a December 2014 notice of disagreement (NOD) with the August 2014 and October 2014 rating decision as to the claims of entitlement to an initial rating in excess of 30 percent for PTSD, service connection for depression, a compensable initial rating for a bilateral eye disability (photophobia), service connection for a skin disability of the left hand, and service connection for a right foot disability.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to an initial rating in excess of 30 percent for PTSD, service connection for depression, a compensable initial rating for a bilateral eye disability (photophobia), service connection for a skin disability of the left hand, and service connection for a right foot disability.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


